DETAILED ACTION
Notice to Applicant
Claims 1-15 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchio (US 2012/0177970 to Marchio et al.).
	Regarding Claim 1, Marchio teaches:
a battery module comprising a cell stack with a plurality of unit cells arranged in a first direction (Figs. 1 and 2)
interior walls surrounding the plurality of unit cells arranged in a first direction, wherein the walls are formed of insulating plastic material (para 0041) and a cover frame member that can read on “an insulating member around the plurality of unit cells” because it fits over the perimeter of the tops of the cell stack (Figs. 7-8 and paras 0060-0067)
a plurality of module housings, each of the module housings comprising a plurality of receiving parts and receiving the cell stack (see Figs., esp. 22, 23, etc.)
coupling parts formed on the end walls (para 0051)
wherein teach of the receiving parts comprises a fixing wall around the cell stack, the wall contacting the cell stack (e.g. Fig. 2)

    PNG
    media_image1.png
    874
    620
    media_image1.png
    Greyscale

wherein the fixing wall comprises end walls at respective sides of each of the receiving parts in the first direction to engage end surfaces of respective sides of the cell in the first direction (Fig. 2)
wherein the coupling part of a first module housing from among the plurality of module housings is configured to be coupled to the coupling part of a second module housing from among the plurality of module housings that is adjacent to the first module housing (e.g. Figs. 18-19)
	Regarding Claim 2, Marchio teaches:
wherein the coupling part is at a first wall and a second wall around an inner space of the respective module housing, the first wall and the second wall arranged along a second direction perpendicular to a first direction and wherein the coupling part at the second wall of one 

    PNG
    media_image2.png
    435
    588
    media_image2.png
    Greyscale

	Regarding Claim 3, Marchio teaches:
wherein the coupling part comprises fastening parts at the first wall and second wall, wherein the fastening parts are configured to be fastened through a fastening member to opposite respective members (paras 0052-005 and 0080)
	Regarding Claim 4, Marchio teaches:
male guide pins on the first wall protruding in the second direction and wherein the coupling part of the first housing comprises female guide grooves on the second wall configured to receive the guide pins of the second module housing (Figs. 17-19, 0080, etc.)
	Regarding Claim 7, Marchio teaches:
wherein the module housing further comprises a separation wall extending in the first direction and partitioning an inner space around an outer wall of the module housing to form adjacent ones of the plurality of receiving parts (Fig. 2)
wherein the separation wall corresponds to a part of the fixing wall of each of the receiving parts along a second direction perpendicular to a first direction and contacts a side surface of the cell stack received in the respective receiving parts (Fig. 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Marchio (US 2012/0177970 to Marchio et al.) in view of Long (US 2013/0260195 to Long et al.) or Rouillard (US Patent No. 6,146,778 to Rouillard et al.).
	Regarding Claim 1, Marchio teaches:
a battery module comprising a cell stack with a plurality of unit cells arranged in a first direction (Figs. 1 and 2)

    PNG
    media_image1.png
    874
    620
    media_image1.png
    Greyscale

interior walls surrounding the plurality of unit cells arranged in a first direction, wherein the walls are formed of insulating plastic material (para 0041) and a cover frame member that can read on “an insulating member around the plurality of unit cells” because it fits over the perimeter of the tops of the cell stack (Figs. 7-8 and paras 0060-0067)
	Although Marchio does not explicitly teach a separate insulating member around the plurality of unit cells apart from the interior walls, such insulating sleeves were known in the art. Long, for example, from the same field of invention, regarding a battery module, teaches a rubber-like insulating sleeve 30 that surrounds the plurality of cells in a module (Fig. 3, para 0024). Rouillard, also from the same field of invention, teaches an inner insulating shell of a modular wall surrounding the plurality of cells that is 
	Marchio further teaches:
a plurality of module housings, each of the module housings comprising a plurality of receiving parts and receiving the cell stack (see Figs., esp. 22, 23, etc.)
coupling parts formed on the end walls (para 0051)
wherein teach of the receiving parts comprises a fixing wall around the cell stack, the wall contacting the cell stack (e.g. Fig. 2)
wherein the fixing wall comprises end walls at respective sides of each of the receiving parts in the first direction to engage end surfaces of respective sides of the cell in the first direction (Fig. 2)
wherein the coupling part of a first module housing from among the plurality of module housings is configured to be coupled to the coupling part of a second module housing from among the plurality of module housings that is adjacent to the first module housing (e.g. Figs. 18-19)
	Regarding Claim 2, Marchio teaches:
wherein the coupling part is at a first wall and a second wall around an inner space of the respective module housing, the first wall and the second wall arranged along a second direction perpendicular to a first direction and wherein the coupling part at the second wall of one housing couples to the first wall of another housing in the second direction (see Figs. 14-17 and paras 0052-0055 and 0080)

    PNG
    media_image2.png
    435
    588
    media_image2.png
    Greyscale

	Regarding Claim 3, Marchio teaches:
wherein the coupling part comprises fastening parts at the first wall and second wall, wherein the fastening parts are configured to be fastened through a fastening member to opposite respective members (paras 0052-005 and 0080)
	Regarding Claim 4, Marchio teaches:
male guide pins on the first wall protruding in the second direction and wherein the coupling part of the first housing comprises female guide grooves on the second wall configured to receive the guide pins of the second module housing (Figs. 17-19, 0080, etc.)
	Regarding Claim 7, Marchio teaches:
wherein the module housing further comprises a separation wall extending in the first direction and partitioning an inner space around an outer wall of the module housing to form adjacent ones of the plurality of receiving parts (Fig. 2)
wherein the separation wall corresponds to a part of the fixing wall of each of the receiving parts along a second direction perpendicular to a first direction and contacts a side surface of the cell stack received in the respective receiving parts (Fig. 2)
Claims 5 and 6 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Marchio (US 2012/0177970 to Marchio et al.) in view of Long (US 2013/0260195 to Long et al.) or Rouillard (US Patent No. 6,146,778 to Rouillard et al.), in further view of Gutman (US 2007/0054561 to Gutman et al.).
	Regarding Claim 5, Marchio does not explicitly teach:
wherein the coupling part of one side comprises a connection tube that defines a connection tunnel at the first wall, and protruding in the second direction, the connection tunnel having a hollow in which a bus bar is led from the inside of the module housing, and wherein the coupling part of the first module housing comprises a tube receiving opening on the second wall and configured to receive the connection tube of the second module housing and the bus bar 
	Marchio teaches that the end terminals for each adjacent housing can be connected to form series/parallel connections in a larger battery pack, but does not explicitly disclose the form of interconnection. Gutman, however, from the same field of invention, regarding electrical interconnects, teaches a coupling structure for adjacent electrochemical components, in which there is a connecting tube having a tunnel on one side with a bus bar in a hollow, and a tube receiving opening on the second configured to receive the connection tube to form an insulated bus bar connection (Figs. 4A and 4b).

    PNG
    media_image3.png
    374
    491
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    472
    473
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art to use a complementary tunnel/hollow/receiving structure, such as taught in Gutman, with the motivation to protect and enhance the interconnects between adjacent modules in Marchio 
	Regarding Claim 6, Marchio teaches:
wherein the fastening parts are at opposite end portions of the first wall and the second wall in the first direction (Fig. 17)
wherein guide pins and guide grooves are positioned on opposite end portions of the first and the second wall (Fig. 17)
	Although Marchio does not teach the relationship between a connection tube and tube receiving opening to the guide pins and fastening parts, various arrangements of these parts appears to be functionally the same. Modifying Marchio to include the connection tubes of Gutman would require their placement somewhere relative to the other features. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). A variety of configurations were known in the art for arranging a plurality of elements in modular connection. See e.g. US 205/0042158 to Schmidt et al. at Fig. 2, which shows a plurality of connections arranged variously on a battery module surface, for evidence of ordinary skill in the art in this regard. The currently claimed arrangement of . 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marchio (US 2012/0177970 to Marchio et al.) in view of Marchio 2 (US 2005/0255379 to Marchio et al.).
	Regarding Claim 8, Marchio does not teach:
wherein the end walls comprise first and second end walls, the first end wall facing the outer wall of the module housing and spaced apart from the outer wall along the first direction defining a first impact absorbing space 
	Although Marchio does not teach this feature, Marchio 2 from the same field of invention, teaches a battery pack wherein the plurality of cells are surrounded by an insulating member 130 and slotted into a module with first and second end walls, the first end wall facing the outer wall of the module housing and spaced apart from the outer wall along the first direction, defining a first impact absorbing space between the first end wall and the outer wall (Fig. 3).

    PNG
    media_image5.png
    900
    725
    media_image5.png
    Greyscale

Marchio 2 in Marchio with the motivation to improve the stability of the end walls (see e.g. para 0024 of Marchio 2). 
	Regarding Claim 9, Marchio teaches:
wherein a first receiving part and a second receiving are arranged along the first direction at the inner space of the module housing (see Figs.)
	But does not teach:
wherein the second end walls are spaced apart from each other to define a second impact absorbing space
	Marchio 2, however, includes truss structures at both ends of the battery module and it would have been obvious to one of ordinary skill in the art to modify both ends for similar reasons as those discussed above regarding claim 8.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marchio (US 2012/0177970 to Marchio et al.) in view of Marchio 2 (US 2005/0255379 to Marchio et al.) and Michelitsch (US 2014/0141311 to Michelitsch).
	Regarding Claim 10, Marchio does not explicitly teach:
wherein the cell stack further comprises a pair of end supports at opposite end portions thereof in the first direction and having outer side surfaces corresponding to the end surfaces
	Michelitsch, however, from the same field of invention, regarding a modular battery pack with a plurality of cells retained by a fixing wall, teaches that each partition may include supportive end plates 6/6a at either end (Fig. 5-11) having outer side surfaces corresponding to the end surfaces 8 (Figs. 1 and 2, para 0031-00337). It would have been obvious, depending on the kind of cell (e.g. pouch, solid prismatic, etc.) to include support end plates at either end of a cell stack corresponding to the end 
	Regarding Claim 11, Marchio 2 renders obvious:
curved end walls with centrals portion located further from the end surfaces than other portions of the end walls (see the curved sides of the end walls in Fig. 3) 
the end surfaces being recessed inwardly relative to the protruding outer wall such that central portions thereof are away from the end walls facing each other, defining a third space (see the plurality of spaces in Fig.3, including multiple end walls with some curvature defining a plurality of spaces, some arbitrarily designable as a “third space”)
	Regarding Claim 12, Marchio 2 renders obvious:
a plurality of ribs on the end wall spaced apart from each other and extending in a third direction to partition the spaces (Fig. 3)
	Regarding Claim 13, Marchio 2 renders obvious:
inclusions of ribs 104 to increase the surface area of walls (para 0024)
	Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). See also Michelitsch, which teaches corrugated ribs on the end supports 6a/6 that are spaced apart from each other in the second direction. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marchio (US 2012/0177970 to Marchio et al.) in view of Marchio 2 (US 2005/0255379 to Marchio et al.) and Gow (US Patent No. 6,864,013 to Gow et al.).
	Regarding Claims 14 and 15, Marchio
an optional cooling channel for the sides of the modules wherein the side walls of the cooling channel are integral with the module
	Although Marchio does not explicitly teach a cooling channel under a bottom surface of the module housing, the cooling channel configured to accommodate a flow of coolant, the side walls of the cooling channel being integral with the bottom surface of the module housing, such alternative configurations, wherein the cooling channels are built into the bottom of the module were known in the art. Gow, for example, teaches that in similar modules with cross-flow cooling, the coolant can enter and exit through coolant channels built into a specially designed bottom of a monoblock container (column 11 lines 1-20). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to one of ordinary skill in the art to modify the coolant channels of Marchio according to know alternatives, including main channels built into the bottom of the module, with the motivation to reduce peripheral imprint in the top-down direction, or other considerations concerning space in a given context. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723